Per curiam.
Appellant, after waiving his right to a jury, was tried and convicted by a court and sentenced to serve from three to six years imprisonment in the penitentiary for the crime of arson in the second degree, consisting in that on November 3, 1959 he burned or set fire to a house belonging to Cándido Ramos Dávila located in the municipality of Maunabo, Puerto Rico.
The errors assigned on appeal are frivolous. There is nothing in the record to show that the witnesses Mariana Villares, and her husband, Cándido Ramos Dávila on the day of the trial made statements which contradicted the ones previously made to the prosecuting attorney, although such a fact, even if it did occur, would not invalidate their testimony.
Neither is there anything in the record to substantiate the allegation respecting a certain decision of the Judge of the Superior Court determining the nature of the crime perpetrated by defendant as one of malicious mischief.
We have carefully read the transcript of evidence and we are convinced that the evidence was sufficient to convict defendant and that during the trial no error was committed whatsoever which prejudiced defendant.
The judgment appealed from will be affirmed.